



Exhibit 10.1

FEDERAL HOME LOAN BANK OF CINCINNATI    


Incentive Compensation Plan

Plan Document































































    

--------------------------------------------------------------------------------


FEDERAL HOME LOAN BANK OF CINCINNATI                        
Incentive Compensation Plan
Table of Contents
 
 
Page
 
 
 
 
Overview
1


1.
Plan Objectives
1


2.
Definitions
1


3.
Eligibility
4


4.
Incentive Award Opportunity
5


5.
Performance Mix
6


6.
Performance Measures
6


7.
Award Determination
7


8.
Preconditions to Award
8


9.
Vesting of Awards, Timing of Benefit Payments
9


10.
Plan Communication
11


11.
Administrative Control
11


12.
Miscellaneous Conditions
12


 
 
 
Appendices
16


 
 
 
 
Appendix A: Plan Participants
17


 
Appendix B: Award Opportunity and Performance Mix
18


 
Appendix C: Performance Measures
19


 
Appendix D: Performance Measures for Chief Risk Officer and ERM
20












i

--------------------------------------------------------------------------------


FEDERAL HOME LOAN BANK OF CINCINNATI                        
Incentive Compensation Plan
PLAN DOCUMENT
Overview
The Incentive Compensation Plan is a cash-based annual incentive plan with a
long-term deferral component established to provide incentive award
opportunities related to the achievement of Bankwide and individual performance
objectives by eligible Participants. Performance is evaluated on an annual basis
using annual performance measures to determine a total incentive award
opportunity. Subject to the conditions described herein, an approved award is
paid in cash shortly after the close of the year to which the performance
incentive relates. With regard to Participant Levels I through IV, a portion of
the incentive award is mandatorily deferred for three years after the end of the
Plan year to which the incentive relates; and the final value of the award is
determined using separate performance measures over the three-year Deferral
Period. This Incentive Compensation Plan replaces the former Executive and Staff
Incentive Plans and the Executive Long-Term Incentive Plan.
1.
Plan Objectives

1.1
The purpose of the Federal Home Loan Bank of Cincinnati's Incentive Compensation
Plan is to achieve the following:

1.1.1
Promote awareness and achievement of the Bank's annual and long-term
profitability and business goals;

1.1.2
Link performance and compensation to specific Bankwide and individual
performance measures;

1.1.3
Provide a competitive reward structure for officers and other employees;

1.1.4
Provide a vehicle for closer Board involvement and communication with management
regarding Bank strategic plans; and

1.1.5
Promote loyalty and dedication to the Bank and its objectives.

2.
Definitions

2.1
When used in the Incentive Compensation Plan, the following words and phrases
shall have the following meaning:


1

--------------------------------------------------------------------------------


2.1.1
Annual Incentive Award means the award based upon the results of a single Plan
year, the Eligibility Level, Performance Mix, and other factors detailed in this
Plan.

2.1.2
Audit Committee means the Audit Committee of the Board.

2.1.3
Bank means the Federal Home Loan Bank of Cincinnati.

2.1.4
Board means the Bank's Board of Directors.

2.1.5
Chief Risk Officer means the Bank’s Chief Risk Officer.

2.1.6
Deferred Incentive Award means the portion of the Annual Incentive Award
Opportunity which is mandatorily deferred for the applicable Deferral Period and
which is subject to change based on the Bank’s performance over the Deferral
Period.

2.1.7
Deferral Period means the three-year period over which a portion of the Annual
Incentive Award for a Participant in Level I, II, III, or IV is mandatorily
deferred and over which Bank performance is measured to determine the amount of
the Final Award for that Participant.

2.1.8
Disability means a Participant who (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Bank. All determinations as to the date and extent of disability shall be made
upon the basis of such evidence, including independent medical reports and data,
as the Personnel Committee deems necessary and desirable. All determinations of
the Personnel Committee shall be final and binding.

2.1.9
Enterprise Risk Management (“ERM”) means the Bank’s Enterprise Risk Management
Department.

2.1.10
Extraordinary Events may include changes in business strategy, impact of severe
economic fluctuations, significant growth or consolidation of the membership
base or other factors that impact the Bank or the Federal Home Loan Bank system.


2

--------------------------------------------------------------------------------


2.1.11
Final Award means the amount ultimately paid to a Participant under the Plan.
With respect to Participants in Levels V, VI, and VII, each year the Final Award
will be composed solely of that immediately preceding year’s Annual Incentive
Award. With respect to Participants in Levels I, II, III, and IV, the Final
Award for each year will be composed of a combination of that immediately
preceding year’s Annual Incentive Award and the Deferred incentive Award.

2.1.12
Incentive Award Opportunity means the award that may be earned at various levels
(Threshold, Target and Outstanding) based on the Plan year results, the
Eligibility Level, and Performance Mix and other factors detailed in this Plan.

2.1.13
Internal Audit Department means the Bank’s Internal Audit Department.

2.1.14
Participant means a person who, at the discretion of the Board, is eligible to
take part in the Plan for a designated Plan year and/or Deferral Period, and
whose position is included in one of the levels defined within this Plan or who
has been separately named as a Participant for that Plan year by the President,
with the concurrence of the Personnel Committee.

2.1.15
Performance Measure means each performance factor that is taken into
consideration under the Plan in determining the value of the Final Award.

2.1.16
Performance Mix means the weighting of Performance Measures taken into
consideration under the Plan in determining the value of the Final Award.

2.1.17
Performance Period means the period of time over which Bank performance is
measured. In the case of a Participant in Level V, VI, or VII, this is the Plan
year. In the case of any Participant in Level I, II, III, or IV, this is the
Plan year and the Deferral Period.

2.1.18
Personnel Committee or Committee means the Personnel Committee of the Board.

2.1.19
Plan means this Incentive Compensation Plan.

2.1.20
Plan Administrator means the Board or its designee(s).

2.1.21
Plan Year means the calendar year, January 1 through December 31, over which
both Bank and Participant performance is measured.


3

--------------------------------------------------------------------------------


2.1.22
President means the President of the Bank.

2.1.23
Retire, Retires, or Retirement mean a Participant’s Separation from Service
after the Participant has (i) been employed with the Bank for at least five (5)
years and (ii) reached at least age 62.

2.1.24
Senior Officer means an officer with a rank of Senior Vice President or above.

2.1.25
Separation from Service or Separates from Service means, generally, a
termination of employment with the Bank. Except in the case of a Participant on
a bona fide leave of absence as provided below, a Participant is deemed to have
incurred a Separation from Service if the Bank and the Participant reasonably
anticipate that the level of services to be performed by the Participant after a
certain date will be reduced to 20% or less of the average services rendered by
the Participant during the immediately preceding 36-month period (or the total
period of employment, if less than 36 months), disregarding periods during which
the Participant was on a bona fide leave of absence. A Participant who is absent
from work due to military leave, sick leave, or other bona fide leave of absence
shall incur a Separation from Service on the first date immediately following
the later of (i) the six-month anniversary of the commencement of the leave or
(ii) the expiration of the Participant’s right, if any, to reemployment under
statute or contract. For purposes of determining whether a Separation from
Service has occurred, the Bank means, with respect to employees it employs, the
Bank and each corporation, trade or business that, together with the Bank, is
treated as a single employer under Code Section 414(b) or (c), except that
common ownership of at least 50% shall be determinative. The Personnel Committee
will determine, in accordance with Code Section 409A, whether a Separation from
Service has occurred.

2.1.26
Target Award Opportunity means the award that may be earned during a Performance
Period for achieving target performance levels under each Performance Measure.

3.
Eligibility

3.1
Eligibility shall normally be limited to all Employees who:

•
occupy positions with an employment status of scheduled full time or scheduled
part time as of December 31st of the Plan year; and


4

--------------------------------------------------------------------------------


•
are not in a probationary period due to poor performance or disciplinary action
or have received an overall rating below 3.5 at the time of payment of the Final
Award.

3.2
Employees of the Bank who are hired into an eligible position by August 31st of
the Plan year shall be eligible for participation in the Plan in accord with
Section 3.1, and shall receive a prorated incentive award.

3.3
Employees of the Bank who are hired into an eligible position on or after
September 1st of the Plan year will only be eligible to participate for that
Plan year if specifically nominated by the President and shall receive a
prorated incentive award.

3.4
The Chief Risk Officer and other ERM officers and staff will participate in the
Plan but their award opportunities will be weighted 75 percent on the Bank-wide
program and 25 percent on ERM-specific goals.

3.5
Due to its unique role for the Bank and reporting relationship to the Board, the
Internal Audit Department will not be included as eligible positions under the
Plan, but will be eligible for a similar plan administered by the Audit
Committee.

3.6
There will be seven levels of participation, with participation in the cash and
deferral features of the Plan as follows:

 
 
Applicable Feature


 
 
Annual
Cash Payment
Mandatory Deferral
 
 
 
 
Level I:
President
Yes
Yes
Level II:
Executive Vice Presidents
Yes
Yes
Level III:
Senior Vice Presidents
Yes
Yes
Level IV:
Vice Presidents
Yes
Yes
Level V:
Other Officers
Yes
No
Level VI:
Other Exempt Employees
Yes
No
Level VII:
Other Non-exempt Employees
Yes
No



4.
Incentive Award Opportunity

4.1
Each Plan year, the Bank will provide an award opportunity to Participants. The
award opportunity shall be a percentage of each Participant's compensation.
Certain executive positions have a greater and more direct impact than others on
the annual success of the Bank; therefore, these differences are recognized by


5

--------------------------------------------------------------------------------


varying award opportunities for each Participant level. (See Appendix B –
Incentive Award Opportunity and Performance Mix for current Plan year award
opportunities.)
4.2
Compensation for Levels I through V is defined as the applicable Participants’
base salary including any salary adjustments made during the Plan year.

4.3
Compensation for levels VI and VII is defined as the sum of the applicable
Participant’s base pay including any salary adjustments made during, as well as
shift differential and overtime paid through the Plan year.

4.4
In addition to the incentive award described above, the President may also
approve an additional discretionary incentive award (the “President’s Award”)
for employees in Levels VI and VII. Based upon the recommendation of a Senior
Officer, an employee in Level VI or VII may be nominated for a President’s Award
in order to recognize extraordinary individual performance or to address
competitive compensation practices within the Bank’s labor market. Generally,
the President’s Award will not exceed an additional ten percent (10%) incentive
opportunity for the Participant based on compensation as defined in section 4.3.

5.
Performance Mix

5.1
Participants will earn their incentive award by achieving a combination of
Bankwide objectives and individual goals.

5.2
A Level I, II, III, VI, or VII Participant will earn an incentive award based
solely on the achievement of Bankwide objectives.

5.3
The incentive award of a Level IV or V Participant will be weighted between
Bankwide objectives and individual goals and will vary by Participant level. The
more control and influence a Participant has on Bankwide goals, the greater the
Participant's weighting on Bank goals will be. Likewise, the less control and
influence a Participant has on Bankwide goals, the greater the weighting on that
Participant's individual goals. See Appendix B – Incentive Award Opportunity and
Performance Mix for current Plan year weightings.

6.
Performance Measures

6.1
Bankwide and individual performance measures will be established with respect to
each Plan year. Three achievement levels will be set for each Bankwide and,
where applicable, individual measure, and include:

Threshold
The minimum achievement level accepted for the Performance Measure.


6

--------------------------------------------------------------------------------


Target
The planned achievement level for the Performance Measure.

Outstanding
The achievement level for the Performance Measure which substantially exceeds
the planned level of achievement.

6.2
Bankwide measures will be established by the Personnel Committee with Board
approval. See Appendix C - Annual Bank Performance Measures and Bank Performance
Measures for the Long-Term Deferred Component.

6.3
Participants in Levels IV and V typically will have three to five major
individual goals established that reflect the priorities of the Participant for
the Plan year. Each goal will be weighted to reflect its relative importance,
with a minimum weight of 10 percent per goal. In order to be eligible to receive
an incentive award based on his or her individual performance, a Level IV or V
Participant must submit his or her individual goals in writing to their Senior
Officer and the President may approve or modify those goals.

6.4
All individual performance goals are to remain in effect for the entire Plan
year, however, after the Plan year commences, at the sole discretion of the
Personnel Committee with Board approval, the Personnel Committee may revise Bank
Performance Measures and/or the President may also revise individual performance
goals for the Plan year.

7.
Award Determination

7.1
The method of determining the Annual Incentive Award will be according to the
following sequence:

7.1.1
Define the dollar value of the Target Award Opportunity for the Participant.

7.1.2
Determine the amount of the Target Award Opportunity that is attributable to
Bank performance and to individual performance.

7.1.3
After the Plan year ends, evaluate actual Bank performance against the Bankwide
Performance Measures stated in Appendix C. Assess Bank performance as it relates
to the threshold, target and outstanding awards, interpolating between the
threshold, target, and outstanding awards as necessary.

7.1.4
Using the award opportunity table described in Appendix B, determine the Bank
incentive award by relating the level of actual Bank performance derived in
7.1.3 to the award opportunity for the Participant's level. Interpolate between
the threshold, target, and outstanding awards as necessary.


7

--------------------------------------------------------------------------------


7.1.5
After the Plan year ends, where applicable, evaluate actual individual
Participant performance against the individual performance goals. Assess
performance as it relates to the threshold, target, and outstanding performance
measures.

7.1.6
Using the award opportunity table in Appendix B, determine the individual
incentive award by relating the level of actual individual performance derived
in 7.1.5 to the award opportunity for the Participant's Level. Interpolate
between the threshold, target and outstanding awards as necessary.

7.1.7
Sum the Bank and individual awards to determine a total award for each
Participant. The President with Personnel Committee approval may recommend the
Board adjust the award of a Participant or one or more Levels of Participants.
The Personnel Committee may recommend the Board adjust the award of the
President.

7.1.8
Determine whether the Participant is eligible to receive an incentive award for
the Plan year and applicable Deferral Period by applying the rules of Sections 8
and 9 below.

8.
Preconditions to Award

8.1
Participant performance reviews should coincide with the Bank’s annual
performance review period. The individual ICP goals of Level IV and V
Participants are reviewed in January of each year. In general, certain
preconditions must be satisfied before an incentive award may be made to a
Participant:

8.1.1
The Bank must achieve one or more of the threshold measures of performance as
defined in Appendix C;

8.1.2
The President must determine and the Personnel Committee must concur that Bank
performance is consistent with bestowing achievement awards; and

8.1.3
The Participant's immediate supervisor and the President must determine that the
individual's overall performance meets their expectations. The President's
performance (Level I) will be appraised by the Personnel Committee. All other
Participants will be appraised by the President and/or the Participant's
immediate supervisor.

8.2
Generally, should any individual Participant's performance meet these
expectations but the Bank fail to achieve one or more of its threshold
performance measures no Final Award will be made to any Participant


8

--------------------------------------------------------------------------------


(see exception in Section 8.3). Likewise, if the Bank achieves all its threshold
performance measures but a Participant's performance fails to meet such
expectations no Final Award will be made to that Participant.
8.3
In the event the Bank does not achieve threshold performance levels, the
President may recommend, with the concurrence of the Personnel Committee, an
incentive award for extraordinary individual performance. Additionally or
alternatively, at the Personnel Committee’s sole discretion, an incentive award
may be recommended for Bank performance below threshold subject to final
approval by the Board of Directors.

8.4
The Level I, II, III, and IV Participants shall not receive a Final Award under
this Plan if during the most recent examination of the Bank by the Federal
Housing Finance Agency (“FHFA”), the Bank received the lowest Composite Rating
(as defined in the FHLBank Rating System) indicating the Bank has been found to
be operating in an unacceptable manner, exhibits serious deficiencies in
corporate governance, risk management or financial condition and performance, or
in substantial noncompliance with laws, FHFA regulations or supervisory
guidance. Any awards to Levels V, VI and VII under these conditions are at the
sole discretion of the Committee.

8.5
Furthermore, subject to the discretion of the Committee, the incentive award
calculated may be reduced (but not to a number that is less than zero), for all
Participants or for an individual Participant, as applicable, if, any of the
following occur such that if it had occurred prior to the payment of the award,
it would have negatively impacted the goal results and/or been determined that
it should have reduced the associated payout calculation:

8.5.1
Operational errors or omissions resulting in material revisions to: the
financial results, information submitted to FHFA or payout calculation, or other
data used to determine the award;

8.5.2
Submission of significant information to the Securities and Exchange Commission,
Office of Finance and/or FHFA materially beyond any deadline or applicable grace
period, other than late submissions that are caused by acts of God or other
events beyond the reasonable control of the Participants; or

8.5.3
Failure by the Bank to make sufficient progress, as determined by the Committee,
in the timely remediation of examination and other supervisory findings and
matters requiring attention.

9.
Vesting of Awards, Timing of Benefit Payments

9.1
Except as provided in Sections 9.2, 9.3, or 9.4 below, a Participant must be
employed by the Bank both on the last day of the Performance Period


9

--------------------------------------------------------------------------------


and on the date the Final Award payment is made as authorized by the Board.
9.2
Any Participant on an approved bona fide leave of absence on the date the Board
authorizes the payment of the Final Award applicable to that Participant shall
be paid his or her Final Award according to the normal payment schedule.

9.3
Except as provided in Section 9.3.1, 9.3.2, or 9.4 below, in the event a
Participant voluntarily or involuntarily terminates employment during the
Performance Period, no Final Award will be made to the Participant.

9.3.1
A Participant who dies or becomes Disabled during the Performance Period may
receive a Final Award which is prorated for the applicable period, but only if
the President nominates and the Board approves such action. In any such case,
all Deferral Period payments will be made at the target level. Any Participant
who becomes eligible for a prorated Final Award pursuant to this Section will be
paid such Final Award, , as soon as practicable following his or her death or
Disability but in all events, no later than 2½ months following the close of the
calendar year in which the death or Disability occurred.

9.3.2
A Participant who Retires during the Performance Period may receive a Final
Award prorated for the applicable period. Any incentive award payments made
pursuant to this Section will continue to be earned and evaluated according to
the otherwise applicable criteria and shall be paid according to the normal
payment schedule.

9.4
If a Participant ceases employment during the Performance Period or after the
Performance Period but before the Board approves the Final Award for that
Performance Period, the President may nominate and the Board may approve the
Participant to receive a Final Award. In any such case, the Participant’s Final
Award shall be paid according to the normal payment schedule.

9.5
Each Final Award shall be paid no later than 2½ months following the close of
the calendar year in which the applicable Performance Period ends. This means
that any Annual Incentive Award (because it is not subject to mandatory
deferral) shall be paid no later than 2½ months following the close of the
calendar year to which it relates; and any Deferred Incentive Award will be paid
no later than 2½ months following the close of the calendar year in which the
mandatory three-year Deferral Period ends.


10

--------------------------------------------------------------------------------


9.6
All Final Awards will be paid out in cash and will be subject to applicable
payroll tax withholdings.

9.7
No Final Award shall be considered as compensation under any employee benefit
plan of the Bank.

10.
Plan Communication

10.1
The Plan administrator will communicate with Participants regarding the Plan
according to the following schedule:

First quarter of the Plan year
 
Communicate Bankwide and individual goals for Plan year.


Quarterly
 
Interim assessments of progress toward achieving Bank and individual goals.


End of Plan year
 
Final assessment of Bank and individual performance.

11.
Administrative Control

11.1
The Board has ultimate authority over the Plan, however, the Board may delegate
any and all of its authority regarding the administration and amendment of the
Plan to a committee or individual designee. Notwithstanding the foregoing, the
Board reserves unto itself the authority to terminate the Plan.

11.2
The Bank's Director of Human Resources will assist, as requested, the President
and the Committee in the administration of the particular provisions of the Plan
delegated and specified throughout the Plan as the duties of the Committee
and/or the President.

11.3
In addition to the authority expressly provided in the Plan, the Board or its
designee shall have such authority in its sole discretion to control and manage
the operation and administration of the Plan and shall have all authority
necessary to accomplish these purposes, including, but not limited to, the
authority to interpret the terms of the Plan, and to decide questions regarding
the Plan and the eligibility of any person to participate in the Plan and to
receive benefits under the Plan. The Board’s determinations and interpretations
regarding the Plan (or those of the Board’s designee) shall be final, binding,
and conclusive.

11.4
The Board has the right to revise, modify, or terminate the Plan in whole or in
part at any time or for any reason, and the right to modify any recommended
incentive award amount (including the determination of a greater or lesser
award, or no award), without the consent of any Participant. Any payment under
the Plan may be impacted by


11

--------------------------------------------------------------------------------


Extraordinary Events, a failure to meet certain minimum financial performance or
control requirements, and is subject to the claw back provisions described in
Section 12.1. In the case of Plan termination, unless otherwise agreed by the
Board, all Annual Incentive Awards and Deferred Incentive Awards hereunder which
have not yet been paid are cancelled and forfeited.

12.
Miscellaneous Conditions

12.1
Any undue incentives paid to an Officer of the Bank based on achievement of
financial or operational goals within this Plan that subsequently are deemed to
be inaccurate, misstated or misleading shall be recoverable from the officer by
the Bank. Inaccurate, misstated and/or misleading achievement of financial or
operational goals includes, but is not limited to, overstated revenue, income,
capital, return measures and/or understated credit risk, market risk,
operational risk or expenses. Furthermore, the value of any benefits delivered
or accrued related to the undue incentive (the amount of the incentive over and
above what should have been paid barring inaccurate, misstated and/or misleading
achievement of financial or operational goals) shall be reduced and/or recovered
by the Bank to the fullest extent possible.

12.2
Notwithstanding any Plan provision to the contrary, mere participation in the
Plan will not entitle a Participant to an award.

12.3
The right of the Bank to discipline or discharge a Participant shall not be
affected by reason of any provision of this Plan. The designation of an employee
as a Participant in the Plan does not guarantee employment. Nothing in this Plan
shall be deemed (i) to give any employee or Participant any legal or equitable
rights against the Bank, except as expressly provided herein or provided by law;
or (ii) to create a contract of employment with any employee or Participant, to
obligate the Bank to continue the service of any employee or Participant, or to
affect or modify any employee's or Participant's term of employment in any way.

12.4
No employee has a guaranteed right to any award under this Plan, and any attempt
by an employee to sell, transfer, assign, pledge, or otherwise encumber any
anticipated award shall be void, and the Bank shall not be liable in any manner
for or subject to the debts, contracts, liabilities, engagements or torts of any
person who might anticipate an award under this program.

12.5
This Plan shall at all times be entirely unfunded and no provision shall at any
time be made with respect to segregating assets of the Bank for payment of any
award under this program. If the Bank in its sole and absolute discretion
chooses to maintain one or more trusts for the purpose


12

--------------------------------------------------------------------------------


of facilitating the payment of benefits or expenses hereunder, the following
provisions shall apply:
12.5.1
the Bank may set aside in such trust such amount as it deems, in its sole and
absolute discretion, necessary to assist it in meeting its obligations to
Participants and beneficiaries hereunder;

12.5.2
any amount so set aside shall remain subject to the claims of the Bank’s general
creditors; and

12.5.3
no such trust nor the assets held therein shall be located outside of the United
States of America.

12.6
The Plan shall be construed, regulated and administered in accordance with the
laws of the state of Ohio, unless otherwise preempted by the laws of the United
States.

12.7
If any provision of the Plan is held invalid or unenforceable, its invalidity or
unenforceability shall not affect any other provision of the Plan, and the Plan
shall be construed and enforced as if such provision had not been included
herein.

12.8
If a Participant dies before receiving his or her award, any amounts determined
to be paid under this Plan shall be paid to the Participant’s surviving spouse,
if any, or if none, to the Participant’s estate. The Bank's determination as to
the identity of the proper payee of any amount under this Plan shall be binding
and conclusive and payment in accordance with such determination shall
constitute a complete discharge of all obligations on account of such amount.

12.9
Claims and Appeals Procedures. A Participant (such Participant being referred to
below as a “Claimant”) may deliver to the Personnel Committee a written claim
for a determination with respect to any claim under this Plan. If such a claim
relates to the contents of a notice received by the Claimant, the claim must be
made within sixty (60) days after such notice was received by the Claimant. The
claim must state with particularity the determination desired by the Claimant.

The Personnel Committee shall consider a Claimant's claim within a reasonable
time, but no later than one-hundred-twenty (120) days after receiving the claim.
If the Personnel Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
one-hundred-twenty (120) day period. Upon reaching its decision, the Personnel
Committee shall notify the Claimant in writing.

13

--------------------------------------------------------------------------------


On or before sixty (60) days after receiving a notice from the Personnel
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant's duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. The Committee shall render its
decision on review promptly, in writing, and deliver it to the Claimant no later
than one-hundred-twenty (120) days after it receives the Claimant’s written
request for a review of the denial of the claim. If the Personnel Committee
fails to render a decision within that time frame, the claim is deemed denied.
The Personnel Committee’s decision upon review is final and binding upon the
Participant, any beneficiary of the Participant, or any other person who claims
to derive a benefit under this Plan by reference to the Participant.
12.10
Deadline to File Legal Action and Venue. Any legal actions, suits or proceedings
pertaining to this Plan shall be brought in the courts of Hamilton County, Ohio
(whether federal or state) and the Participant, by submission of his or her
individual goals hereunder to the President (or in the case of the President, to
the Board or Committee), on his or her behalf and on behalf of his or her
beneficiaries, persons claiming to be a beneficiary or any other persons who
claim to derive a benefit under this Plan by reference to the Participant hereby
irrevocably submits to the exclusive jurisdiction of said courts. The
Participant on his or her behalf and on behalf of his or her beneficiaries,
persons claiming to be a beneficiary or any other persons who claim to derive a
benefit under this Plan by reference to the Participant hereby waives, to the
fullest extent permitted by law, any objections he or she, his or her
beneficiaries or any such persons may now or hereafter have to the laying of
venue in any suit, action or proceeding hereunder in any court, as well as any
right he or she, his or her beneficiaries or any such persons may now or
hereafter have to remove any such suit, action or proceeding once commenced to
another court in any jurisdiction on the grounds of forum non conveniens or
otherwise.

No legal action to recover benefits under this Plan or any other action arising
from, or related to, this Plan may be brought by any Claimant on any matter
pertaining to this Plan unless the legal action is commenced in the proper forum
as required by this Section within:
(a)    180 days of the date on which the Claimant knew or reasonably should have
known of the principal facts on which the claim is based, or
(b)    180 days after the Claimant has exhausted the claims procedures set forth
in Section 12.9.
For purpose of applying the foregoing provisions, knowledge of all facts that
the Participant knew or reasonably should have known shall be imputed to every
Claimant who is or claims to be a beneficiary of the

14

--------------------------------------------------------------------------------


Participant or otherwise claims to derive a benefit under this Plan by reference
to the Participant.
12.11
Any agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter of this Plan which are not contained herein will
have no effect or enforceability.

12.12
This Plan and the awards hereunder are exempt from the Employee Retirement
Income Security Act of 1973, as amended, on account of the Bank being a
governmental entity. This Plan and the awards hereunder are intended to comply
with or be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder. Additionally, this Plan and
the awards hereunder are intended to comply with the requirements of FHFA
regulations and supervisory guidance.




15

--------------------------------------------------------------------------------


APPENDICES                                            

16

--------------------------------------------------------------------------------


APPENDIX A:                                            
Plan Participants – 2012 Plan Year
Level
Title
I
 
President & CEO
II
 
Executive Vice Presidents
III
 
Senior Vice Presidents
IV
 
Vice Presidents
V
 
Other Officers
VI
 
Professional Staff (exempt)
VII
 
Administrative Staff (non-exempt)




17

--------------------------------------------------------------------------------


APPENDIX B:
Incentive Award Opportunity to be applied to each Plan year (as a percentage of
compensation)1 2
Achievement Levels


Level
Threshold
Target
Outstanding
Deferral


I
50.0%
75.0%
100.0%
50.0%
II
40.0%
60.0%
80.0%
50.0%
III
30.0%
50.0%
70.0%
50.0%
IV
20.0%
40.0%
60.0%
35.0%
V
7.5%
16.0%
25.0%
NA
VI
2.5%
6.0%
10.0%
NA
VII
1.0%
3.0%
5.0%
NA



Weightings to be applied to each Plan year:
Level
Bank
Individual


I
100%
0%
II
100%
0%
III
100%
0%
IV
75%
25%
V
60%
40%
VI
100%
0%
VII
100%
0%





Incentive Award Opportunity to be applied to each Deferral Period (as a
percentage of target3)


Achievement Levels


Level
Threshold
Target
Outstanding
I-IV
75.0%
100.0%
125.0%



1  
Earned incentive awards that fall between any of the designated achievement
levels (i.e., threshold, target, and outstanding) will be interpolated.

2  
See Section 3 with regards to the further weighting that applies to the ERM
Department.

3  
The amount deferred from the Plan year represents the Target level of
performance for the Deferral Period.


18

--------------------------------------------------------------------------------


APPENDIX C:                                            
2012 Annual Bank Performance Measures
There will be ten (10) Bank annual performance measures for the 2012 Plan Year.
 
 
 
Threshold
Target
Outstanding
I.
Member Asset Activity: Aggregate Incentive Weight – 25%
 
a)
Average Advances
Incentive Weight: 7.5%*
$22.0B
$23.0B
$25.0B
 
b)
Average Advances Balances for Members with Assets ≤ $1.0B
Incentive Weight: 7.5%
$5.25B
$5.60B
$6.00B
 
c)
MPP New Mandatory Delivery Commitments
Incentive Weight: 10%*
$450M
$650M
$850M
 
 
 
 
 
 
*Certain exclusions apply.
 
 
 
 
 
 
II.
Franchise Value Promotion: Aggregate Incentive Weight – 25%
 
a)
Advance Product Users
Incentive Weight: 5%
380
400
425
 
b)
MPP Sellers
Incentive Weight: 5%
70
74
80
 
c)
AHP Competitive Program Disbursement and Deobligation Rate
Incentive Weight: 5%
39%
43%
50%
 
d)
Community Outreach Events
Incentive Weight: 5%
58
68
82
 
e)
Membership Approvals
Incentive Weight: 5%
6
8
12
 
 
 
 
 
 
III.
Stockholder Risk/Return: Aggregate Incentive Weight – 50%
 
a)
Market Value of Equity Volatility**
Incentive Weight: 25%
<14%
<10%
8% or less
 
b)
Profitability-Projected average 3 month LIBOR rate
Incentive Weight: 25%
220 bps
275 bps
340 bps
 
 
 
 
 
 
**Measured as the difference between up 200 bps and down 100 bps rate shocks.
 
 
 
 
 
 

 
Bank Performance Measures for the Long-Term Deferred Component
Performance Measures for the deferred component of the 2012 Plan year (2013 –
2015 Deferral Period) will be established at the same time as the 2013 Plan year
goals.

19

--------------------------------------------------------------------------------


APPENDIX D:                                            
2012
Performance Measures for Chief Risk Officer and     

Enterprise Risk Management (ERM) Department


The incentive program for the Chief Risk Officer and ERM Department will be
comprised of both the bank-wide goals and ERM department specific goals.


Composition of Annual ERM Incentive Compensation Program
Bank-Wide Program:     75%
ERM-Specific Program:     25%


Goals
Further develop and mature the FHLBank’s ERM program.
Weight of Goal:
100%

Threshold:
6 items implemented

Target:
9 items implemented     

Outstanding:
14 items implemented

    
Specific items to be considered in the goal:
General ERM Program/Governance/Operational Risk
1)
implement management development initiatives

2)
enhance identification, assessment, monitoring, and reporting of risks

3)
complete compliance program including OMWI and Fraud

4)
further develop and apply model governance program

5)
obtain approval for an operational risk policy

6)
produce 2 additional meaningful ERM program items

7)
improve 6 areas of automations, controls, and data management of ERM Department
processes



Credit Risk
8)
further develop analysis and monitoring of Advances credit risk

9)
further develop analysis and monitoring of unsecured credit risk

10)
further develop analysis and monitoring of MPP credit risk



Market Risk
11)
complete migration of all derivatives modeling to PolyPort

12)
analyze, participate in, and communicate three meaningful market risk management
issues

13)
produce three meaningful enhancements in market or credit risk modeling

14)
expand benchmarking/backtesting of market risk, prepay, and default models


Satisfactory achievement of goals is determined by President with documentation
provided by Chief Risk Officer and confirmation by Human Resources.

20